 


109 HR 2041 IH: Homeland Security Grant Enhancement Act of 2005
U.S. House of Representatives
2005-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2041 
IN THE HOUSE OF REPRESENTATIVES 
 
May 2, 2005 
Mr. Castle (for himself, Mr. Bass, and Mr. Bachus) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on Energy and Commerce, Transportation and Infrastructure, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for homeland security grant coordination and simplification, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Homeland Security Grant Enhancement Act of 2005. 
2.Interagency Committee to Coordinate and Streamline Homeland Security Grant Programs 
(a)In generalTitle VIII of the Homeland Security Act of 2002 (6 U.S.C. 361 et seq.) is amended by inserting after section 801 the following: 
 
802.Interagency committee to coordinate and streamline homeland security grant programs 
(a)Establishment 
(1)In generalThe Secretary, in coordination with the Attorney General, the Secretary of Health and Human Services, the Secretary of Transportation, the Administrator of the Environmental Protection Agency, and other agencies providing assistance for emergency response provider preparedness, as identified by the President, shall establish the Interagency Committee to Coordinate and Streamline Homeland Security Grant Programs (referred to in this subtitle as the Interagency Committee). 
(2)CompositionThe Interagency Committee shall be composed of— 
(A)at least 2 representatives of the Department, including a representative of the United States Fire Administration; 
(B)a representative of the Department of Health and Human Services; 
(C)a representative of the Department of Transportation; 
(D)a representative of the Department of Justice; 
(E)a representative of the Environmental Protection Agency; and 
(F)a representative of any other department or agency determined to be necessary by the President. 
(3)ResponsibilitiesThe Interagency Committee shall— 
(A)provide any findings to the Information Clearinghouse established under section 801(c); 
(B)consult with State and local governments and emergency response providers regarding their homeland security needs and capabilities; 
(C)advise the Secretary on the development of performance measures for homeland security and other first responder assistance programs; 
(D)compile a list of homeland security and other first responder assistance programs; 
(E)not later than 1 year after the date of enactment of the Homeland Security Grant Enhancement Act of 2005— 
(i)develop a proposal to coordinate, to the maximum extent practicable, the planning, reporting, application, and other guidance documents contained in homeland security assistance programs to— 
(I)eliminate all redundant and duplicative requirements; 
(II)ensure accountability of the programs to the intended purposes of such programs; and 
(III)coordinate expenditures of grant funds to avoid duplicative or inconsistent purchases; and 
(ii)submit the proposal developed under clause (i) to— 
(I)the President; 
(II)the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(III)the Committee on Homeland Security of the House of Representatives; and 
(F)otherwise promote the coordination of homeland security grant programs throughout the Federal government. 
(b)AdministrationThe Department shall provide administrative support to the Interagency Committee, which shall include— 
(1)scheduling meetings; 
(2)preparing agenda; 
(3)maintaining minutes and records; and 
(4)producing reports. 
(c)ChairpersonThe Secretary shall designate a chairperson of the Interagency Committee. 
(d)MeetingsThe Interagency Committee shall meet— 
(1)at the call of the Secretary; or 
(2)not less frequently than once every month.. 
(b)Technical and conforming amendmentThe table of contents for the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after the item relating to section 801 the following: 
 
 
Sec. 802. Interagency Committee to Coordinate and Streamline Homeland Security Grant Programs.. 
3.Streamlining Federal homeland security grant administration 
(a)Director of State and Local Government Coordination and PreparednessSection 801(a) of the Homeland Security Act of 2002 (6 U.S.C. 361(a)) is amended to read as follows: 
 
(a)Establishment 
(1)In generalThere is established within the Office of the Secretary the Office for State and Local Government Coordination and Preparedness, which shall oversee and coordinate departmental programs for, and relationships with, State and local governments. 
(2)Executive directorThe Office established under paragraph (1) shall be headed by the Executive Director of State and Local Government Coordination and Preparedness, who shall be appointed by the President, by and with the advice and consent of the Senate.. 
(b)Office for domestic preparednessThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended— 
(1)by redesignating section 430 as section 803 and transferring that section to the end of subtitle A of title VIII, as amended by section 2; and 
(2)in section 803, as redesignated by paragraph (1)— 
(A)in subsection (a), by striking the Directorate of Border and Transportation Security and inserting the Office for State and Local Government Coordination and Preparedness; 
(B)in subsection (b), by striking who shall be appointed by the President and all that follows and inserting who shall report directly to the Executive Director of State and Local Government Coordination and Preparedness.; and 
(C)in subsection (c)— 
(i)in paragraph (7)— 
(I)by striking other and inserting the; and 
(II)by striking consistent with the mission and functions of the Directorate; 
(ii)in paragraph (8)— 
(I)by inserting carrying out before those elements; and 
(II)by striking and at the end; 
(iii)in paragraph (9), by striking the period at the end and inserting ; and; and 
(iv)by adding at the end the following: 
 
(10)managing the Homeland Security Information Clearinghouse established under section 801(c).. 
(c)Technical and conforming amendments 
(1)Table of contentsThe table of contents for the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended— 
(A)by striking the item relating to section 430; 
(B)by amending the item relating to section 801 to read as follows: 
 
 
Sec. 801. Office of State and Local Government Coordination and Preparedness.;and 
(C)by inserting after the item relating to section 802, as added by this Act, the following: 
 
 
Sec. 803. Office for Domestic Preparedness.. 
(2)Section headingSection 801 of the Homeland Security Act of 2002 (6 U.S.C. 361) is amended by striking the section heading and inserting the following: 
 
801.Office of State and local government coordination and preparedness. 
(d)Establishment of homeland security information clearinghouseSection 801 of the Homeland Security Act of 2002 (6 U.S.C. 361), as amended by subsection (a), is further amended by adding at the end the following: 
 
(c)Homeland security information clearinghouse 
(1)EstablishmentThere is established within the Office for State and Local Government Coordination and Preparedness a Homeland Security Information Clearinghouse (referred to in this section as the Clearinghouse), which shall assist States, local governments, and emergency response providers in accordance with paragraphs (2) through (6). 
(2)Homeland security grant informationThe Clearinghouse shall create a new website or enhance an existing website, establish a toll-free number, and produce a single publication that each contain information regarding the homeland security grant programs administered by the Department. 
(3)Technical assistanceThe Clearinghouse, in consultation with the Interagency Committee established under section 802, shall provide information regarding technical assistance provided by any Federal agency to States and local governments relating to homeland security matters, including templates for conducting threat analyses and vulnerability assessments. 
(4)Best practicesThe Clearinghouse shall work with States, local governments, emergency response providers, the National Domestic Preparedness Consortium, the National Memorial Institute for the Prevention of Terrorism, and private organizations to gather, validate, and disseminate information regarding successful State and local homeland security programs and practices. 
(5)Use of Federal fundsThe Clearinghouse shall compile information regarding equipment, training, and other services that can be purchased with Federal funds provided under homeland security grant programs and make such information, and information regarding voluntary standards of training, equipment, and exercises, available to States, local governments, and emergency response providers. 
(6)Other informationThe Clearinghouse shall provide States, local governments, and emergency response providers with any other information that the Secretary determines necessary.. 
4.Essential capabilities for first responders and threat-based homeland security grant program 
(a)In generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at the end the following: 
 
XVIIIEssential capabilities for first responders and threat-based homeland security grant program 
1801.DefinitionsIn this title, the following definitions shall apply: 
(1)Eligible Metropolitan RegionThe term eligible metropolitan region means the following: 
(A)In generalA combination of 2 or more incorporated municipalities, counties, parishes, or Indian tribes within a metropolitan region that includes the city in that metropolitan region with the largest population. Such eligible metropolitan region may include additional local governments outside the metropolitan region that are likely to be affected by, or be called upon to respond to, a terrorist attack or other catastrophic event within the metropolitan region. 
(B)Other combinationsAny other combination of contiguous local governments that are formally certified by the Secretary as an eligible metropolitan region for purposes of this title with the consent of the State or States in which such local governments are located. 
(2)Essential CapabilitiesThe term essential capabilities means the levels, availability, and competence of emergency personnel, planning, training, and equipment across a variety of disciplines needed to effectively and efficiently prevent, prepare for, and respond to threatened or actual domestic terrorist attacks and other catastrophic events. 
(3)Indian tribeThe term Indian tribe means an entity described under section 2(10)(B). 
(4)Metropolitan RegionThe term metropolitan region means— 
(A)any of the 100 largest metropolitan statistical areas in the United States, as defined by the Office of Management and Budget; or 
(B)any combined statistical area, as defined by the Office of Management and Budget, of which any metropolitan statistical area covered by subparagraph (A) is a part. 
(5)PopulationThe term population means population according to the most recent United States census population estimates available at the start of the relevant fiscal year. 
(6)Population densityThe term population density means population divided by land area in square miles. 
(7)Sliding scale baseline allocationThe term sliding scale baseline allocation means 0.001 multiplied by the sum of— 
(A)the value of a State's population relative to that of the most populous of the 50 States of the United States, where the population of such States has been normalized to a maximum value of 100; and 
(B)one-fourth of the value of a State's population density relative to that of the most densely populated of the 50 States of the United States, where the population density of such States has been normalized to a maximum value of 100. 
(8)Threat-based homeland security grant programThe term Threat-Based Homeland Security Grant Program means the program established under section 1804. 
1802.Preservation of pre-9/11 grant programs for traditional first responder missions 
(a)In generalThis title shall not be construed to affect any authority to award grants under any Federal grant program listed under subsection (b), which existed on September 10, 2001, to enhance traditional missions of State and local law enforcement, firefighters, ports, emergency medical services, or public health missions. 
(b)Programs not affectedThe programs referred to in subsection (a) are the following: 
(1)The Firefighter Assistance Program authorized under section 33 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229) and programs under section 34 of that Act (15 U.S.C. 2229a). 
(2)All grant programs authorized under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), including the Emergency Management Performance Grant Program and the Urban Search and Rescue Grant program. 
(3)The Justice Assistance Grants authorized under part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.) (commonly known as the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs). 
(4)The Public Safety and Community Policing (COPS ON THE BEAT) Grant Program authorized under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.). 
(5)Grant programs under the Public Health Service Act regarding preparedness for bioterrorism and other public health emergencies and the Emergency Response Assistance Program authorized under section 1412 of the Defense Against Weapons of Mass Destruction Act of 1996 (50 U.S.C. 2312). 
1803.Essential capabilities for first responders 
(a)Establishment of essential capabilities 
(1)In generalBuilding upon the national preparedness guidance issued by the Secretary, the Secretary shall establish clearly defined essential capabilities for State and local governments, in consultation with— 
(A)the Task Force on Essential Capabilities for First Responders established under subsection (d); 
(B)the Under Secretaries for Emergency Preparedness and Response (including representatives of the United States Fire Administration), Border and Transportation Security, Information Analysis and Infrastructure Protection, and Science and Technology, and the Executive Director of the Office for State and Local Government Coordination and Preparedness; 
(C)the Secretary of Health and Human Services; 
(D)other appropriate Federal agencies; 
(E)State and local emergency response providers; 
(F)State and local officials; and 
(G)consensus-based standard making organizations responsible for setting standards relevant to the first responder community. 
(2)DeadlinesThe Secretary shall— 
(A)establish essential capabilities under paragraph (1) within 30 days after receipt of the first report under subsection (d)(3); and 
(B)regularly update such essential capabilities as necessary, but not less than every 3 years. 
(3)Provision of essential capabilitiesThe Secretary shall ensure that a detailed description of the essential capabilities established under paragraph (1) is provided promptly to the States and to Congress. The States shall make the description of the essential capabilities available as appropriate to local governments within their jurisdictions. 
(b)ObjectivesThe Secretary shall ensure that essential capabilities established under subsection (a)(1) meet the following objectives: 
(1)SpecificityThe determination of essential capabilities shall describe specifically the training, planning, personnel, and equipment that different types of communities in the Nation should possess, or to which they should have access, in order to meet the Department’s goals for preparedness based upon— 
(A)the national preparedness goal, the target capabilities list, and the national preparedness guidance; 
(B)the most current risk assessment available by the Directorate for Information Analysis and Infrastructure Protection of the threats of terrorism against the United States; 
(C)the risks faced by different types of communities, including communities of various sizes, geographies, and other distinguishing characteristics; and 
(D)the principles of regional coordination and mutual aid among State and local governments. 
(2)FlexibilityThe establishment of essential capabilities shall be sufficiently flexible to allow State and local government officials to set priorities based on local or regional needs, while reaching nationally determined preparedness levels within a specified time period. 
(3)MeasurabilityThe establishment of essential capabilities shall be designed to enable measurement of progress toward specific terrorism preparedness goals. 
(4)ComprehensivenessThe determination of essential capabilities shall be made within the context of a comprehensive State emergency management system. 
(c)Factors To be consideredIn establishing essential capabilities for different types of communities under subsection (a)(1), the Secretary specifically shall consider the variables of threat, vulnerability, and consequences with respect to population (including transient commuting and tourist populations), areas of high population density, critical infrastructure, coastline, and international borders. Such consideration shall be based upon the most current risk assessment available by the Directorate for Information Analysis and Infrastructure Protection of the threats of terrorism against the United States and the needs described in the national preparedness guidance and the target capabilities list. 
(d)Task Force on Essential Capabilities for First Responders 
(1)Establishment 
(A)In generalTo assist the Secretary in establishing essential capabilities under subsection (a)(1), the Secretary shall establish an advisory body under section 871(a) not later than 60 days after the date of enactment of this section, which shall be known as the Task Force on Essential Capabilities for First Responders. 
(B)TerminationNotwithstanding section 871(b), the Task Force shall terminate 5 years after the date of its establishment, unless the Secretary makes a written determination to extend the Task Force to a specified date, which shall not be more than 5 years after the date on which such determination is made. The Secretary may make any number of subsequent extensions consistent with this subsection. 
(2)Public commentNot later than 90 days after the date of enactment of this section, the Task Force shall solicit comment on the establishment of essential capabilities for State and local government preparedness. 
(3)Report 
(A)In generalNot later than 9 months after the establishment of the Task Force by the Secretary, and every 3 years thereafter, the Task Force shall submit to the Secretary a report on its recommendations for essential capabilities for preparedness for terrorism. 
(B)ContentsEach report shall— 
(i)provide a thorough assessment of the national preparedness guidance and target capabilities list and recommendations for revisions; 
(ii)include a priority ranking of essential capabilities in order to provide guidance to the Secretary and to Congress on determining the appropriate allocation of, and funding levels for, first responder needs; 
(iii)set forth a methodology by which any State or local government will be able to determine the extent to which it possesses or has access to the essential capabilities that States and local governments having similar risks should obtain; and 
(iv)describe the availability of national voluntary consensus standards, and whether there is a need for new national voluntary consensus standards, with respect to first responder training and equipment. 
(C)ComprehensivenessThe Task Force shall ensure that, when recommending essential capabilities for terrorism preparedness, such recommendations are made within the context of a comprehensive State emergency management system. 
(4)Membership 
(A)In generalThe Task Force shall consist of 25 members appointed by the Secretary, and shall, to the extent practicable, represent a geographic and substantive cross section of first responder disciplines from the State and local government levels, including as appropriate— 
(i)members selected from the emergency response field, including fire service and law enforcement, hazardous materials response, emergency medical services, and emergency management personnel; 
(ii)health scientists, emergency and inpatient medical providers, and public health professionals, including experts in emergency health care response to chemical, biological, radiological, and nuclear terrorism, and experts in providing mental health care during emergency response operations; 
(iii)experts from Federal, State, and local governments, and the private sector, representing standards-setting organizations, including representatives from the voluntary consensus codes and standards development community, particularly those with expertise in first responder disciplines; and 
(iv)State and local officials with expertise in terrorism preparedness and other emergency preparedness. 
(B)Coordination with the department of health and human servicesIn the selection of members of the Task Force who are health professionals, including emergency medical professionals, the Secretary shall coordinate the selection with the Secretary of Health and Human Services. 
(C)Ex officio membersThe Secretary shall designate 1 or more officers of the Department to serve as ex officio members of the Task Force. One of the ex officio members from the Department shall be the designated officer of the Federal Government for purposes of subsection (e) of section 10 of the Federal Advisory Committee Act (5 U.S.C. App.). 
(5)Applicability of Federal Advisory Committee ActNotwithstanding section 871(a), the Federal Advisory Committee Act (5 U.S.C. App.), including subsections (a), (b), and (d) of section 10 of the Federal Advisory Committee Act, and section 552b(c) of title 5, United States Code, shall apply to the Task Force. 
1804.Threat-based homeland security grant program 
(a)Establishment 
(1)In generalThere is established the Threat-Based Homeland Security Grant Program, which includes— 
(A)formula-based grants for State and local programs administered by the Office of State and Local Government Coordination and Preparedness, including the State Homeland Security Grant Program, and the Law Enforcement Terrorism Prevention Program under section 1014 of the USA PATRIOT ACT (42 U.S.C. 3714); 
(B)discretionary grants for State and local programs administered by the Office of State and Local Government Coordination and Preparedness for use in high-threat, high-density urban areas, including the Urban Area Security Initiative Program; and 
(C)any successor program to any program described in subparagraph (A) or (B). 
(2)Grants authorizedThe Secretary may award grants to States and eligible metropolitan regions under the Threat-Based Homeland Security Grant Program to enhance homeland security. 
(3)Relationship to other lawsThe Threat-Based Homeland Security Grant Program shall be deemed to satisfy the requirements of section 1014 of the USA PATRIOT ACT (42 U.S.C. 3714). The allocation of grants authorized under this section shall be governed by the terms of this section and not by any other provision of law. 
(b)Use of funds 
(1)In generalGrants awarded under this section— 
(A)shall be used to address homeland security matters related to acts of terrorism or catastrophic events, related capacity building, or otherwise addressing shortfalls in essential capabilities; and 
(B)shall not be used to supplant ongoing emergency response expenses or general protective measures. 
(2)Allowable usesGrants awarded under this section may be used to achieve essential capabilities through— 
(A)developing State or regional plans or risk assessments (including the development of the homeland security plan under subsection (e)) to respond to terrorist attacks or other catastrophic events and community wide plans for responding to terrorist or catastrophic events that are coordinated with the capacities of applicable Federal, State, and local governments, emergency response providers, and State and local government health agencies; 
(B)developing State, regional, or local mutual aid agreements; 
(C)purchasing, upgrading, storing, or maintaining equipment based on State and local needs as identified under a State homeland security plan, consistent with essential capability needs; 
(D)conducting exercises to strengthen emergency preparedness of State and local first responders including law enforcement, firefighting personnel, and emergency medical service workers, and other emergency responders identified in a State homeland security plan; 
(E)paying for expenses relating to— 
(i)overtime regarding training activities consistent with the goals outlined in a State homeland security plan; and 
(ii)as determined by the Secretary, overtime activities relating to an increase in the threat level under the Homeland Security Advisory System; 
(F)promoting training relating to homeland security preparedness including— 
(i)emergency preparedness responses to a use or threatened use of a weapon of mass destruction; and 
(ii)training in the use of equipment, including detection, monitoring, and decontamination equipment, and personal protective gear; 
(G)conducting any activity permitted under the Law Enforcement Terrorism Prevention Grant Program under section 1014 of the USA PATRIOT ACT (42 U.S.C. 3714); and 
(H)any other activity relating to achieving essential capabilities approved by the Secretary. 
(3)Prohibited usesGrants awarded under this section may not be used to construct buildings or other physical facilities, except those described in section 611 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196) and approved by the Secretary in the homeland security plan certified under subsection (e), or to acquire land. 
(c)Equipment standardsIf an applicant for a grant under this section proposes to upgrade or purchase, with assistance provided under the grant, new equipment or systems that do not meet or exceed any applicable national voluntary consensus standards established by the Secretary under section 1807(a), the applicant shall include in the application an explanation of why such equipment or systems will serve the needs of the applicant better than equipment or systems that meet or exceed such standards. 
(d)Application 
(1)States 
(A)SubmissionA State may apply for a grant under this section by submitting to the Secretary an application detailing how requested funds would be used to achieve essential capabilities and containing such other information the Secretary may reasonably require. 
(B)RevisionsA State may revise a homeland security plan certified under subsection (e) at the time an application is submitted under subparagraph (A) after receiving approval from the Secretary. 
(C)ApprovalThe Secretary shall not award a grant under this section unless— 
(i)the State submitting the application has previously submitted a homeland security plan meeting the requirements of subsection (e); and 
(ii)the Secretary finds that the report submitted by the recipient under subsection (g) demonstrates satisfactory progress toward achieving essential capabilities. 
(D)Release of fundsThe Secretary shall release grant funds to States with approved plans after the approval of an application submitted under this paragraph. 
(2)Eligible metropolitan regions 
(A)SubmissionAn eligible metropolitan region may apply for a grant under this section by submitting an application through the Governor of each State within which any part of the relevant metropolitan region is located. 
(B)ContentsAn application under this paragraph shall include— 
(i)a description of how requested funds would be used to achieve essential capabilities; 
(ii)an explanation of how the proposed use of funds would be consistent with the homeland security plans of all relevant States; 
(iii)a geographic description of the eligible metropolitan region, including a list of all local governments participating in the application; 
(iv)an explanation of how the applicant intends to expend funds under the grant, to administer such funds, and to allocate such funds among the participating local governments; 
(v)if not all of the incorporated municipalities, counties, parishes, or Indian tribes in a metropolitan region are participating in the application, or if additional local governments outside the metropolitan region are participating, an explanation of why the eligible metropolitan region, as constituted, is an appropriate unit to receive grants to prevent, prepare for, and respond to acts of terrorism and other catastrophic events; and 
(vi)such other information the Secretary may reasonably require. 
(C)State review and submission 
(i)In generalTo ensure consistency with State homeland security plans, an eligible metropolitan region applying for a grant under this paragraph shall submit its application to each State within which any part of the eligible metropolitan region is located for review before submission of such application to the Secretary. 
(ii)DeadlineNot later than 30 days after receiving an application from an eligible metropolitan region, each such State shall transmit the application to the Secretary. 
(iii)State disagreementIf the Governor of any such State determines that a regional application is inconsistent with the State homeland security plan of that State, or otherwise does not support the application, the Governor shall— 
(I)notify the Secretary, in writing, of that fact; and 
(II)provide an explanation of the reasons for not supporting the application at the time of transmission of the application. 
(e)Homeland security plan 
(1)In generalA State applying for a grant under this section shall have a 3-year State homeland security plan (referred to in this subsection as the plan) to respond to terrorist attacks and other catastrophic events that has been approved by the Secretary. 
(2)ContentsThe plan shall contain— 
(A)a 3-year strategy to— 
(i)ensure that the funds allocated to local governments are used exclusively to meet the needs and capabilities described under paragraph (3)(C); 
(ii)provide for interoperable communications; 
(iii)provide for local coordination of response and recovery efforts, including procedures for effective incident command in conformance with the National Incident Management System; 
(iv)ensure that first responders and other emergency personnel have adequate training and appropriate equipment for the threats that may occur; 
(v)provide for improved coordination and collaboration among law enforcement, fire, and public health authorities at Federal, State, local, and tribal government levels; 
(vi)coordinate emergency response and public health plans; 
(vii)mitigate risks to critical infrastructure that may be vulnerable to terrorist attacks; 
(viii)promote regional coordination among contiguous local governments; 
(ix)identify necessary protective measures by private owners of critical infrastructure; 
(x)promote orderly evacuation procedures when necessary; 
(xi)ensure support from the public health community for measures needed to prevent, detect, and treat bioterrorism, and radiological and chemical incidents; 
(xii)increase the number of local jurisdictions participating in local and statewide exercises; and 
(xiii)meet preparedness goals as determined by the Secretary; 
(B)objective measures for assessing the extent to which the goals and objectives set forth in paragraph (A) have been achieved; 
(C)priorities for the allocation of funding to local governments based on the risk, capabilities, and needs described under paragraph (3)(C); and 
(D)a report from the relevant advisory committee established under paragraph (3)(D) that documents the areas of support, disagreement, or recommended changes to the plan before its submission to the Secretary. 
(3)Development process 
(A)In generalIn preparing the plan under this section, a State shall— 
(i)provide for the consideration of all homeland security needs; 
(ii)follow a process that is continuing, inclusive, cooperative, and comprehensive, as appropriate; and 
(iii)coordinate the development of the plan with the homeland security planning activities of local governments. 
(B)Coordination with local planning activitiesThe coordination under subparagraph (A)(iii) shall contain input from local stakeholders, including— 
(i)local officials, including representatives of rural, high-population, and high-threat jurisdictions and of Indian tribes; 
(ii)emergency response providers; and 
(iii)private sector companies that own or operate critical infrastructure. 
(C)Scope of planningEach State preparing a plan under this section shall, in conjunction with the local stakeholders under subparagraph (B), address all the information requested by the Secretary, and complete a comprehensive assessment of— 
(i)risk, including a— 
(I)vulnerability and consequence assessment; 
(II)threat assessment; and 
(III)public health assessment, in coordination with the State bioterrorism plan; and 
(ii)capabilities and needs, consistent with the essential capabilities established by the Secretary, including— 
(I)an evaluation of current preparedness, mitigation, and response capabilities based on such assessment mechanisms as shall be determined by the Secretary; 
(II)an evaluation of capabilities needed to address the risks described under clause (i); and 
(III)an assessment of the shortfall between the capabilities described under subclause (I) and the required capabilities described under subclause (II). 
(D)Advisory committee 
(i)In generalEach State preparing a plan under this section shall establish an advisory committee to receive comments from the public and the local stakeholders identified under subparagraph (B). 
(ii)Composition 
(I)In generalThe Advisory Committee shall include— 
(aa)local officials; and 
(bb)emergency response providers, which shall include representatives of the fire service, law enforcement, emergency medical response, and emergency managers. 
(II)Geographic representationThe members of the Advisory Committee shall be a representative group of individuals from the counties, cities, towns, and Indian tribes within the State, including representatives of rural, high-population, and high-threat jurisdictions. 
(4)Plan approvalThe Secretary shall approve a plan upon finding that the plan meets the requirements of— 
(A)paragraphs (2) and (3); and 
(B)any other criteria the Secretary determines necessary to the approval of a State plan. 
(5)Review of advisory committee reportThe Secretary shall review the recommendations of the advisory committee report incorporated into a plan under subsection (e)(2)(D), including any dissenting views submitted by advisory committee members, to ensure cooperation and coordination between State and local government jurisdictions in planning for the use of grant funds under this section. 
(f)Allocation 
(1)Sliding scale baseline distribution 
(A)StatesEach State whose application is approved under subsection (d) shall receive, for each fiscal year, the greater of— 
(i)0.55 percent of the amounts appropriated for the Threat-Based Homeland Security Grant Program; or 
(ii)the State’s sliding scale baseline allocation of 28.62 percent of the amounts appropriated for the Threat-Based Homeland Security Grant Program. 
(B)Other entitiesNotwithstanding subparagraph (A)— 
(i)the District of Columbia shall receive for each fiscal year 0.55 percent of the amounts appropriated for the Threat-Based Homeland Security Grant Program; 
(ii)the Commonwealth of Puerto Rico shall receive for each fiscal year 0.35 percent of the amounts appropriated for the Threat-Based Homeland Security Grant Program; 
(iii)American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the Virgin Islands shall each receive 0.055 percent of the amounts appropriated for the Threat-Based Homeland Security Grant Program; and 
(iv)no possession of the United States shall receive a baseline distribution under subparagraph (A). 
(2)Urban area security initiative distribution 
(A)In generalAfter the distribution under paragraph (1), the Secretary may allocate up to 50 percent of the funds remaining to provide grants to eligible metropolitan regions. 
(B)Criteria 
(i)In generalThe Secretary shall allocate the grants under this paragraph to assist eligible metropolitan regions to achieve essential capabilities to effectively prevent, prepare for, and respond to acts of terrorism or other catastrophic events. 
(ii)PrioritizationIn prioritizing among the applications of eligible metropolitan regions for such funds, the Secretary shall consider the relative threat, vulnerability, and consequences faced by an eligible metropolitan region from a terrorist attack, including consideration of— 
(I)the population of the eligible metropolitan region, except that the Secretary shall not establish a minimum population requirement that would disqualify from consideration a locality that otherwise faces significant threats, vulnerabilities, or consequences from acts of terrorism; 
(II)the population density of the eligible metropolitan region; 
(III)the degree of threat, vulnerability, and consequence to the eligible metropolitan region related to critical infrastructure or key assets identified by the Secretary or State homeland security plan, including threats, vulnerabilities, and consequences from critical infrastructure in nearby jurisdictions; 
(IV)whether the eligible metropolitan region is at or near an international border; 
(V)whether the eligible metropolitan region has a coastline bordering ocean or international waters; 
(VI)threats, vulnerabilities, and consequences faced by the eligible metropolitan region related to at-risk sites or activities in nearby jurisdictions, including the need to respond to terrorist attacks arising in those jurisdictions; 
(VII)the extent to which the eligible metropolitan region has unmet essential capabilities; 
(VIII)the extent to which the application of the eligible metropolitan region includes all incorporated municipalities, counties, parishes, and Indian tribes within the relevant metropolitan region; and 
(IX)such other factors as are specified in writing by the Secretary. 
(C)Distribution of awards to metropolitan regions 
(i)In generalIf the Secretary approves the application of an eligible metropolitan region for a grant under this section, the Secretary shall distribute the regional grant funds to the State or States in which the eligible metropolitan region is located. 
(ii)State distribution of fundsEach State shall provide the eligible metropolitan region not less than 80 percent of the grant funds. Any funds retained by a State shall be expended on items or services approved by the Secretary and that benefit the eligible metropolitan region. 
(iii)Multistate regionsIf parts of an eligible metropolitan region awarded a grant are located in 2 or more States, the Secretary shall distribute to each such State a portion of the grant funds in proportion to that State’s share of the population of the eligible metropolitan region, unless the Governors of each State (or in the case of the District of Columbia, the Mayor) agree otherwise. 
(3)Threat-based distribution to States 
(A)In generalAfter the distribution of funds under paragraphs (1) and (2), the Secretary shall, from the remaining funds for the Threat-Based Homeland Security Grant Program, distribute amounts to each State to assist that State in achieving essential capabilities to effectively prevent, prepare for, and respond to acts of terrorism and other catastrophic events. 
(B)PrioritizationIn prioritizing among State applications for such funds, the Secretary shall— 
(i)consider the relative threat, vulnerability, and consequences faced by a State from a terrorist attack, including consideration of— 
(I)the percent of a State’s population residing in metropolitan statistical areas, as defined by the Office of Management and Budget; 
(II)the degree of threat, vulnerability, and consequence related to critical infrastructure or key assets identified by the Secretary or State homeland security plan; 
(III)whether the State has an international border; 
(IV)whether the State has a coastline bordering ocean or international waters; 
(V)threats, vulnerabilities, and consequences faced by a State related to at-risk sites or activities in adjacent States, including the need to respond to terrorist attacks arising in adjacent States; 
(VI)the extent to which the State has unmet essential capabilities; and 
(VII)such other factors as are specified in writing by the Secretary; and 
(ii)balance the goal of ensuring that the essential capabilities of the highest-risk areas are achieved quickly and the goal of ensuring that basic levels of preparedness, as measured by the attainment of essential capabilities, are achieved nationwide. 
(4)Funding for local governments and first responders 
(A)In generalThe Secretary shall require recipients of the sliding scale baseline distribution and the threat-based distribution to States to make available to local governments and emergency response providers, consistent with the applicable State homeland security plan, not less than 80 percent of the grant funds, the resources purchased with such grant funds, or a combination thereof, not later than 60 days after receiving grant funding. 
(B)Indian TribesStates shall be responsible for allocating Federal resources to tribal communities in order to help those tribal communities achieve essential capabilities. Indian tribes shall be eligible for funding directly from the States, and shall not be required to seek funding from any local government. 
(C)ExceptionSubparagraph (A) shall not apply to the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the Virgin Islands. 
(5)Supplement not supplantAmounts appropriated for grants under this subsection shall be used to supplement and not supplant other State and local government public funds obligated for the purposes provided under this title. 
(6)Law enforcement terrorism prevention program 
(A)In generalThe Secretary shall designate not more than 25 percent of the amounts authorized under this section to be used for the Law Enforcement Terrorism Prevention Program under section 1014 of the USA PATRIOT ACT (42 U.S.C. 3714) to provide grants to law enforcement agencies to enhance capabilities for terrorism prevention. 
(B)Use of fundsNotwithstanding subsection (b), grants awarded under this paragraph may be used for— 
(i)information sharing to preempt terrorist attacks; 
(ii)target hardening to reduce the vulnerability of selected high value targets; 
(iii)threat recognition to recognize the potential or development of a threat; 
(iv)intervention activities to interdict terrorists before they can execute a threat; 
(v)interoperable communication systems; 
(vi)overtime expenses related to the homeland security plan approved by the Secretary, including overtime costs associated with providing enhanced law enforcement operations in support of Federal agencies for increased border security and border crossing enforcement; and 
(vii)any other terrorism prevention activity authorized by the Secretary. 
(g)Report on homeland security spendingEach recipient of a grant under this section shall annually submit a report to the Secretary that contains— 
(1)an accounting of the amount of State and local government funds spent on homeland security activities under the applicable State homeland security plan; 
(2)information regarding the use of grant funds by the State and by units of local government as required by the Secretary; and 
(3)progress of the recipient and subgrantees in achieving essential capabilities. 
(h)Accountability 
(1)Government accountability office access to informationEach recipient of a grant under this section and the Department shall provide the Government Accountability Office with full access to information regarding the activities carried out under this section. 
(2)AuditGrant recipients that expend $500,000 or more in Federal funds during any fiscal year shall submit to the Secretary an organization wide financial and compliance audit report in conformance with the requirements of chapter 75 of title 31, United States Code. 
(i)Remedies for non-Compliance 
(1)In generalIf the Secretary finds, after reasonable notice and an opportunity for a hearing, that a recipient of a grant under this section has failed to substantially comply with any provision of this section, or with any regulations or guidelines of the Department regarding eligible expenditures, the Secretary shall— 
(A)terminate any payment of grant funds to be made to the recipient under this section; 
(B)reduce the amount of payment of grant funds to the recipient by an amount equal to the amount of grants funds that were not expended by the recipient in accordance with this section; or 
(C)limit the use of grant funds received under this section to programs, projects, or activities not affected by the failure to comply. 
(2)Duration of penaltyThe Secretary shall apply an appropriate penalty under paragraph (1) until such time as the Secretary determines that the grant recipient is in full compliance with this section or with applicable guidelines or regulations of the Department. 
(3)Direct fundingIf a State fails to substantially comply with any provision of this section or with applicable guidelines or regulations of the Department, including failing to provide local governments with grant funds or resources purchased with grant funds in a timely fashion, a local government entitled to receive such grant funds or resources may petition the Secretary, at such time and in such manner as determined by the Secretary, to request that grant funds or resources be provided directly to the local government. 
(j)Reports to CongressThe Secretary shall submit an annual report to Congress that provides— 
(1)the status of preparedness goals and objectives; 
(2)an evaluation of how States and local governments are making progress in achieving essential capabilities; 
(3)the total amount of resources provided to the States; 
(4)the total amount of resources provided to local governments and metropolitan regions; and 
(5)an accounting of how these resources were expended. 
(k)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as are necessary for each fiscal year. 
1805.Eliminating homeland security fraud, waste, and abuse 
(a)Annual government accountability office audit and report 
(1)AuditThe Comptroller General of the United States shall conduct an annual audit of the Threat-Based Homeland Security Grant Program. 
(2)ReportThe Comptroller General of the United States shall provide a report to Congress on the results of the audit conducted under paragraph (1), which includes— 
(A)an analysis of whether the grant recipients allocated funding consistent with the State homeland security plan and the guidelines established by the Department; and 
(B)the amount of funding devoted to overtime and administrative expenses. 
(b)Reviews of threat-Based homeland security fundingThe Secretary shall conduct periodic reviews of grants made through the Threat Based Homeland Security Grant Program to ensure that recipients allocate funds consistent with the guidelines established by the Department. 
1806.Flexibility in unspent homeland security funds 
(a)Reallocation of fundsThe Director of the Office for Domestic Preparedness shall allow any State to request approval to reallocate funds received pursuant to appropriations for the State Homeland Security Grant Program under Public Laws 105–277 (112 Stat. 2681 et seq.), 106–113 (113 Stat. 1501A–3 et seq.), 106–553 (114 Stat. 2762A–3 et seq.), 107–77 (115 Stat. 78 et seq.), or the Consolidated Appropriations Resolution of 2003 (Public Law 108–7), among the 4 categories of equipment, training, exercises, and planning. 
(b)Approval of reallocation requestsThe Director shall approve reallocation requests under subsection (a) in accordance with the State homeland security plan and any other relevant factors that the Secretary determines to be necessary. 
(c)LimitationA waiver under this section shall not affect the obligation of a State to make available 80 percent of the amount appropriated for equipment to units of local government. 
1807.National standards for first responder equipment and training 
(a)Equipment standards 
(1)In generalThe Secretary, in consultation with the Under Secretaries for Emergency Preparedness and Response and Science and Technology (including a representative of the United States Fire Administration) and the Executive Director of the Office for State and Local Government Coordination and Preparedness, shall support the development of, promulgate, and update as necessary national voluntary consensus standards for the performance, use, and validation of first responder equipment for purposes of section 1804(c). 
(2)StandardsStandards under this subsection shall— 
(A)be, to the maximum extent practicable, consistent with any existing voluntary consensus standards; 
(B)take into account, as appropriate, new types of terrorism threats that may not have been contemplated when such existing standards were developed; 
(C)be focused on maximizing interoperability, interchangeability, durability, flexibility, efficiency, efficacy, portability, sustainability, and safety; and 
(D)cover all appropriate uses of the equipment. 
(b)Training standards 
(1)In generalThe Secretary, in consultation with the Under Secretaries for Emergency Preparedness and Response and Science and Technology (including a representative of the United States Fire Administration) and the Director of the Office for Domestic Preparedness, shall support the development of, promulgate, and regularly update as necessary national voluntary consensus standards for first responder training that will enable State and local government first responders to achieve optimal levels of terrorism preparedness as quickly as practicable. 
(c)Consultation with standards organizationsIn establishing national voluntary consensus standards for first responder equipment and training under this section, the Secretary shall consult with relevant public and private sector groups, including— 
(1)the National Institute of Standards and Technology; 
(2)the National Fire Protection Association; 
(3)the American National Standards Institute; 
(4)the National Institute of Justice; 
(5)the National Institute for Occupational Safety and Health; and 
(6)to the extent the Secretary considers appropriate, other national voluntary consensus standards development organizations, other interested Federal, State, and local agencies, and other interested persons. 
(d)Coordination with Secretary of HHSIn establishing any national voluntary consensus standards under this section for first responder equipment or training that involve or relate to health professionals, including emergency medical professionals, the Secretary shall coordinate activities under this section with the Secretary of Health and Human Services. 
1808.Certification relative to the screening of municipal solid waste transported into the United States 
(a)DefinitionIn this section, the term municipal solid waste includes sludge (as defined in section 1004 of the Solid Waste Disposal Act (42 U.S.C. 6903)). 
(b)Reports to CongressNot later than 90 days after the date of enactment of this section, the Bureau of Customs and Border Protection shall submit a report to Congress that— 
(1)indicates whether the methodologies and technologies used by the Bureau to screen for and detect the presence of chemical, nuclear, biological, and radiological weapons in municipal solid waste are as effective as the methodologies and technologies used by the Bureau to screen for such materials in other items of commerce entering into the United States by commercial motor vehicle transport; and 
(2)if the methodologies and technologies used to screen solid waste are less effective than those used to screen other commercial items, identifies the actions that the Bureau will take to achieve the same level of effectiveness in the screening of solid waste, including the need for additional screening technologies. 
(c)Impact on commercial motor vehiclesIf the Bureau of Customs and Border Protection fails to fully implement the actions described in subsection (b)(2) before the earlier of 6 months after the date on which the report is due under subsection (b) or 6 months after the date on which such report is submitted, the Secretary shall deny entry into the United States of any commercial motor vehicle (as defined in section 31101(1) of title 49, United States Code) carrying municipal solid waste until the Secretary certifies to Congress that the methodologies and technologies used by the Bureau to screen for and detect the presence of chemical, nuclear, biological, and radiological weapons in such waste are as effective as the methodologies and technologies used by the Bureau to screen for such materials in other items of commerce entering into the United States by commercial motor vehicle transport.. 
(b)Fire servicesSection 2(6) of the Homeland Security Act of 2002 (6 U.S.C. 101(6)) is amended by inserting (including fire services) after local emergency public safety. 
(c)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 note) is amended by adding at the end the following: 
 
 
TITLE XVIII—Essential capabilities for first responders and threat-based homeland security grant program 
Sec. 1801. Definitions. 
Sec. 1802. Preservation of pre-9/11 grant programs for traditional first responder missions. 
Sec. 1803. Essential capabilities for first responders. 
Sec. 1804. Threat-Based Homeland Security Grant Program. 
Sec. 1805. Eliminating homeland security fraud, waste, and abuse. 
Sec. 1806. Flexibility in unspent homeland security funds. 
Sec. 1807. National standards for first responder equipment and training. 
Sec. 1808. Certification relative to the screening of municipal solid waste transported into the United States.. 
 
